Exhibit 10.8

EXECUTION COPY

EMPLOYEE MATTERS AGREEMENT

by and between

Verizon Communications Inc.

and

Idearc Inc.

dated as of November 17, 2006



--------------------------------------------------------------------------------

Table of Contents

 

 

 

          Page ARTICLE I.    DEFINITIONS   

Section 1.1.

   Definitions    1

Section 1.2.

   Capitalized Terms    8 ARTICLE II.    EMPLOYEES; ASSUMPTION OF LIABILITIES   

Section 2.1.

   Employees.    8

Section 2.2.

   Assumption of Liabilities.    9

Section 2.3.

   Reimbursement.    10

Section 2.4.

   Indemnification.    10

Section 2.5.

   Procedures for Indemnification for Third-Party Claims.    11

Section 2.6.

   Reductions for Insurance Proceeds and Other Amounts.    13

Section 2.7.

   Contribution.    13

Section 2.8.

   Consequential Damages    14

Section 2.9.

   Joint Defense and Cooperation    14 ARTICLE III.    COLLECTIVE BARGAINING
AGREEMENTS   

Section 3.1.

   Continuity and Performance of Agreements    14 ARTICLE IV.    IDEARC PLANS
GENERALLY   

Section 4.1.

   Establishment of Idearc Plans    14

Section 4.2.

   Terms of Participation by Idearc Individuals    15

Section 4.3.

   Transition Services    15

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page ARTICLE V.    HEALTH AND WELFARE   

Section 5.1.

   Assumption of Health and Welfare Plans.    16

Section 5.2.

   Adoption of Health and Welfare Plans.    16

Section 5.3.

   COBRA and HIPAA    17

Section 5.4.

   Workers’ Compensation Claims    18

Section 5.5.

   Leave of Absence Programs    18

Section 5.6.

   Time-Off Benefits    18 ARTICLE VI.    PENSION PLANS   

Section 6.1.

   Split of Verizon Plans    18

Section 6.2.

   Establishment of Pension Plans and Trusts.    19

Section 6.3.

   Assumption of Pension Plan Liabilities and Allocation of Interests in the
Verizon Pension Trusts.    19

Section 6.4.

   Continuation of Elections    22 ARTICLE VII.    SAVINGS PLANS   

Section 7.1.

   Establishment of the Idearc Savings Plan    22

Section 7.2.

   Assumption of Liabilities and Transfer of Assets.    22 ARTICLE VIII.   
EQUITY BASED INCENTIVE AWARDS   

Section 8.1.

   General Treatment of Outstanding Awards    23

Section 8.2.

   Outstanding Options    23

Section 8.3.

   Treatment of Outstanding Verizon RSU and PSU Awards.    24

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page ARTICLE IX.    SHORT TERM INCENTIVES AND SALES COMMISSION
PROGRAMS   

Section 9.1.

   Incentive and Commission Plans    25 ARTICLE X.    DEFERRED COMPENSATION
PLANS   

Section 10.1.

   Generally    25

Section 10.2.

   Vesting and Payout of Balances    25 ARTICLE XI.    CERTAIN TAX MATTERS   

Section 11.1.

   Certain Tax Matters    26 ARTICLE XII.    GENERAL AND ADMINISTRATIVE   

Section 12.1.

   Sharing of Information    26

Section 12.2.

   Cooperation    26

Section 12.3.

   Consent of Third Parties    26

Section 12.4.

   Survival    27

Section 12.5.

   Interpretation    27

Section 12.6.

   No Third Party Beneficiary.    27

Section 12.7.

   Notices    27

Section 12.8.

   Governing Law; Jurisdiction    29

Section 12.9.

   Waiver of Jury Trial    29

Section 12.10.

   Specific Performance    29

Section 12.11.

   No Assignment; No Amendment; Counterparts    29

 

iii



--------------------------------------------------------------------------------

Employee Matters Agreement

This Employee Matters Agreement (this “Agreement”), dated as of November 17,
2006 is by and between Verizon Communications Inc., a Delaware Corporation
(“Verizon”), and Idearc Inc., a Delaware Corporation (“Idearc” and together with
Verizon, each a “Party” and collectively, the “Parties”), and effective as of
the Distribution Date.

WHEREAS, the Board of Directors of Verizon has determined that it is in the best
interests of Verizon and its stockholders to separate the Idearc business into
an independent public company;

WHEREAS, in furtherance of the foregoing, Verizon has announced its intention to
distribute all of the shares of Idearc Common Stock to the holders of Verizon
Common Stock;

WHEREAS, in furtherance of the foregoing, Verizon and Idearc have entered into a
Distribution Agreement, dated November 13, 2006 (the “Distribution Agreement”)
that will govern the terms and conditions relating to the separation among
Verizon and Idearc; and

WHEREAS, pursuant to the Distribution Agreement, Verizon and Idearc have agreed
to enter into this Agreement for the purpose of allocating current and former
employees and assets, liabilities, rights and responsibilities with respect to
employee compensation and benefits and other employment matters.

NOW, THEREFORE, in consideration of the mutual promises contained herein and in
the Distribution Agreement, the Parties agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.1. Definitions

“2004 PSU” means any Performance Share Unit granted by Verizon in the 2004
calendar year.

“2005 PSU” means any Performance Share Unit granted by Verizon in the 2005
calendar year.

“2006 PSU” means any Performance Share Unit granted by Verizon in the 2006
calendar year.



--------------------------------------------------------------------------------

“Agreement” means this Employee Matters Agreement, and all exhibits, schedules,
appendices and annexes hereto.

“Benefit Payments” has the meaning ascribed to it in Section 6.3.

“Close of the Distribution Date” means 11:59:59 P.M., Eastern Standard Time or
Eastern Daylight Time (whichever shall then be in effect), on the Distribution
Date.

“COBRA” has the meaning ascribed to it in Section 5.3.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Contribution” has the meaning ascribed to it in the Distribution Agreement.

“Delayed Transfer Employee” has the meaning ascribed to it in Section 2.1(b).

“Designated Idearc Subsidiary” has the meaning ascribed to it in Section 2.1(b).

“Distribution” has the meaning ascribed to it in the Distribution Agreement.

“Distribution Agreement” has the meaning ascribed to it in the third recital to
this Agreement.

“Distribution Date” has the meaning ascribed to it in the Distribution
Agreement.

“EDP” means the Verizon Executive Deferral Plan.

“Excess Plan” has the meaning ascribed to it in Section 6.1.

“Final Asset Transfer” has the meaning ascribed to it in Section 6.3.

“Former VIS Employee” means any individual, other than a VIS VMPP DVP, who as of
the Close of the Distribution Date, is neither then actively employed by, nor
then on an approved leave of absence or lay-off with right of recall from
Verizon Group or Idearc Group and whose last employment has been determined by
Verizon to have been with the Spinco Business. “Former VIS Employee” shall also
include the beneficiaries and dependents of such an individual.

“FRP” means the Verizon Flexible Reimbursement Plan.

“FRP Participants” has the meaning set forth in Section 5.2(c).

“Governmental Authority” has the meaning set forth in the Distribution
Agreement.

 

2



--------------------------------------------------------------------------------

“Idearc” means Idearc Inc.

“Idearc CBAs” has the meaning ascribed to it in Section 3.1.

“Idearc Common Stock” has the meaning ascribed to it in the Distribution
Agreement.

“Idearc Employee” means any individual who, as of the Close of the Distribution
Date, (i) is actively employed by, or on an approved leave of absence including
those individuals who are receiving long term disability benefits under the
(Verizon long term disability plan) or lay-off with right of recall from the
Verizon Group (including Represented Employees), (ii) whose primary duties
immediately prior to the Distribution Date (or such earlier date as Verizon
shall determine with respect to such employee or any class of employees) were
related to the Spinco Business and (iii) is not a Retained Employee. “Idearc
Employee” shall, as of the applicable Transfer Date, also include any Delayed
Transfer Employee. “Idearc Employee” shall also include the beneficiaries and
dependents of an individual described in the first sentence of this definition
or of a Delayed Transfer Employee.

“Idearc Excess Pension Plan” has the meaning given to it in Section 6.1.

“Idearc FSA” has the meaning ascribed to it in Section 5.2(c).

“Idearc Group” means Idearc and the Idearc Subsidiaries.

“Idearc Indemnitees” means Idearc and each Affiliate of Idearc immediately after
the Distribution and each of their respective present and former Representatives
and each of the heirs, executors, successors and assigns of any of the
foregoing.

“Idearc Individual” means each Idearc Employee and each Former VIS Employee.

“Idearc Liabilities” has the meaning set forth in the Distribution Agreement.

“Idearc Management Pension Plan” has the meaning ascribed to it in Section 6.1.

“Idearc Mirror Plans” means the Idearc Welfare Plans, the Idearc Union Pension
Plan, the Idearc Management Pension Plan, the Idearc Excess Pension Plan and,
the Idearc Savings Plans.

“Idearc Pension Plans” mean the Idearc Management Pension Plan and the Idearc
Union Pension Plan.

“Idearc Plan” means any Plan maintained or sponsored by Idearc or any of its
subsidiaries for the benefit of any current or former employee of any such
person.

 

3



--------------------------------------------------------------------------------

“Idearc Savings Plan” has the meaning ascribed to it in Section 7.1.

“Idearc Subsidiaries” means all direct and indirect Subsidiaries of Idearc
immediately after the Contribution.

“Idearc Trust” has the meaning ascribed to it in Section 6.3(c)(i).

“Idearc Union Pension Plan” has the meaning ascribed to it in Section 6.2.

“Idearc Welfare Plans” has the meaning ascribed to it in Section 5.2(a).

“IDP” means the Verizon Income Deferral Plan.

“Indemnifiable Losses” means all Losses, Liabilities, damages, claims, demands,
judgments or settlements of any nature or kind, including all costs and expenses
(legal, accounting or otherwise) that are reasonably incurred relating thereto,
suffered by an Indemnitee, including any costs or expenses of enforcing any
indemnity hereunder that are reasonably incurred and all Taxes resulting from
indemnification payments hereunder.

“Indemnifying Party” means a Person that is obligated under this Agreement to
provide indemnification.

“Indemnitee” means a Person that may seek indemnification under this Agreement.

“Individual Agreement” means an individual employment contract or other similar
agreement that specifically pertains to any Idearc Individual.

“Initial Asset Transfer” has the meaning ascribed to it in Section 6.3.

“Liabilities” means any and all losses, claims, charges, debts, demands,
actions, costs and expenses (including administrative and related costs and
expenses of any plan, program, or arrangement), of any nature whatsoever,
whether absolute or contingent, vested or unvested, matured or unmatured,
liquidated or unliquidated, accrued or unaccrued, known or unknown, whenever
arising.

“Losses” has the meaning ascribed to it in the Distribution Agreement.

“Original Option” has the meaning ascribed to it in Section 8.2.

“Outstanding Awards” has the meaning ascribed to it in Section 8.1.

“Party” has the meaning ascribed to it in the preamble to this Agreement.

 

4



--------------------------------------------------------------------------------

“Parties” has the meaning ascribed to it in the preamble to this Agreement.

“Pension Plan Asset Transfer Amount” means, in the case of a transfer of assets
and liabilities from a Verizon Pension Plan to an Idearc Pension Plan, the
amount required to be transferred pursuant to Section 6.3.

“Person” has the meaning ascribed to it in the Distribution Agreement.

“Plan” means any plan, policy, program, payroll practice, on-going arrangement,
contract, trust, insurance policy or other agreement or funding vehicle, whether
written or unwritten, providing compensation or benefits to employees, or former
employees of the Idearc Group or Verizon, as the case may be.

“PSU” has the meaning ascribed to it in Section 8.3.

“Remaining Option” has the meaning ascribed to it in Section 8.2.

“Represented Employee” means any Idearc Employee whose employment is governed by
an Idearc CBA as of the Distribution Date.

“Retained Employee” means any individual who, as of the Close of the
Distribution Date, (i) is actively employed by, or on an approved leave of
absence or lay-off with right of recall from, a member of the Verizon Group,
(ii) had been primarily employed in the Spinco Business and (iii) whose
employment Verizon determines, in its sole discretion, shall continue as a
Verizon Employee, not as an employee of a member of the Idearc Group. Verizon
shall identify each Retained Employee by written notice delivered to Idearc at
least five business days prior to the Distribution Date.

“Representative” means, with respect to any Person, any of such Person’s
directors, managers or persons acting in a similar capacity, officers,
employees, agents, consultants, financial and other advisors, accountants,
attorneys and other representatives.

“RSU” has the meaning ascribed to it in Section 8.3.

“Sales Commission Program” means the programs listed on Annex C of this
Agreement.

“Short Term Incentive Plan” means the Plans listed on Annex D of this Agreement.

“Spinco Business” has the meaning ascribed to it in the Distribution Agreement.

“Split Date” means, with respect to any Idearc Mirror Plan, any date on or prior
to the Distribution Date as of which Verizon determines that the corresponding
Verizon Plan shall be split into two or more parts for purposes of effecting the
establishment of

 

5



--------------------------------------------------------------------------------

such Idearc Mirror Plans in accordance with this Agreement; provided that the
Split Date for the VMPP shall be prior to the Distribution Date. Notwithstanding
anything else contained herein to the contrary, except for the immediately
preceding sentence, if no such Split Date shall occur prior to the Distribution
Date with respect to any Idearc Mirror Plan, the Distribution Date shall be the
Split Date for such Mirror Plan.

“Subsidiary” has the meaning ascribed to it in the Distribution Agreement.

“Taxes” has the meaning ascribed to it in the Distribution Agreement.

“Third-Party Claim” has the meaning ascribed to it in the Distribution
Agreement.

“Time-Off Benefits” has the meaning ascribed to it in Section 5.7.

“Transition Services Agreement” has the meaning ascribed to it in the
Distribution Agreement.

“Transfer Date” has the meaning ascribed to it in Section 2.1(b).

“VEMPP” has the meaning ascribed to it in Section 6.2.

“Verizon” means Verizon Communications Inc.

“Verizon Common Stock” has the meaning ascribed to it in the Distribution
Agreement.

“Verizon Employee” means any individual who, at the relevant time, is actively
employed by, or on an approved leave of absence or lay-off with right of recall
from, a member of the Verizon Group.

“Verizon Group” means Verizon and the Verizon Subsidiaries.

“Verizon Indemnitees” means Verizon, each Affiliate of Verizon immediately after
the Contribution and each of their respective present and former Representatives
and each of the heirs, executors, successors and assigns of any of the
foregoing.

“Verizon Liabilities” means all Liabilities of Verizon or any of the Verizon
Subsidiaries. In no event shall the term Verizon Liabilities include any
Liabilities that are transferred from or otherwise cease to be Liabilities of
any Verizon Group member or any Verizon Plan pursuant to this Agreement or that
are or have become Idearc Liabilities.

“Verizon Pension Plans” mean the VMPP, the VEMPP, the Verizon Pension Plan for
New York and New England Associates and the Verizon Pension Plan for
Mid-Atlantic Associates, as each such plan is amended from time to time.

 

6



--------------------------------------------------------------------------------

“Verizon Plan” means any Plan maintained or sponsored by Verizon or any of its
subsidiaries or affiliates (or any of their respective predecessors) at any time
on or prior to the Distribution Date for the benefit of any current or former
employee of any such person.

“Verizon Pre-Distribution Stock Value” means the closing price per share of
Verizon Common Stock trading on the “regular way” basis (based on the reported
value inclusive of the right to participate in the distribution) on the
Distribution Date.

“Verizon Post-Distribution Stock Value” means the opening price per share of
Verizon Common Stock on the first trading day following the Distribution Date;
provided that, in no event shall such Verizon Post-Distribution Stock Value be
less than the Verizon Pre-Distribution Stock Value.

“Verizon Savings Plans” mean the Verizon Savings Plan for Management Employees,
the Savings and Security Plan for New York and New England Associates, and the
Savings and Security Plan for Mid-Atlantic Associates, as each such plan is
amended from time to time.

“Verizon Share Ratio” means the quotient obtained by dividing the Verizon
Pre-Distribution Stock Value by the Verizon Post-Distribution Stock Value.

“Verizon Stock Option” has the meaning ascribed to it in Section 8.2.

“Verizon Subsidiaries” means all direct and indirect Subsidiaries that are, or
continue to be, Subsidiaries of Verizon immediately after the Distribution Date.
For the avoidance of doubt, for purposes of this Agreement no member of the
Idearc Group shall be a Verizon Subsidiary.

“Verizon Trust” has the meaning ascribed to it in Section 6.4(c).

“Verizon Welfare Plans” has the meaning ascribed to it in Section 5.1.

“VIS VMPP DVP” means an individual who as of the Close of the Distribution Date,
is neither then actively employed by, nor then on an approved leave of absence
or lay-off with right of recall from Verizon Group or Idearc Group; whose last
employment has been determined by Verizon to have been with the Spinco Business;
who has a deferred vested pension under the VMPP; and who is not eligible for a
retirement or early retirement pension under the VMPP. “VIS VMPP DVP” shall also
include the beneficiaries and dependents of such an individual.

“VMPP” has the meaning ascribed to it in Section 6.1.

 

7



--------------------------------------------------------------------------------

Section 1.2. Capitalized Terms. Any other capitalized term used, but not defined
herein, but defined in the Distribution Agreement, shall have the meaning
ascribed thereto in the Distribution Agreement.

ARTICLE II.

EMPLOYEES; ASSUMPTION OF LIABILITIES

Section 2.1. Employees.

(a) General. To the extent that any individual identified as an Idearc Employee
will not automatically become or continue to be an employee of a member of the
Idearc Group as of the Distribution Date, Verizon agrees to cause the employment
of such individual to be transferred to a member of the Idearc Group as of the
Distribution Date. Notwithstanding the foregoing, Retained Employees shall
remain employees of Verizon or another member of the Verizon Group.

(b) Delayed Transfer Employees. Unless Verizon and Idearc shall otherwise agree
in a written agreement signed by each party, in the event that such parties
agree to transfer the employment of any Verizon Employee to any member of the
Idearc Group after the Distribution Date (each, a “Delayed Transfer Employee”),
then effective as of the date such individual is hired by any such member of the
Idearc Group (the “Transfer Date”), such individual shall become an Idearc
Employee and cease to be a Verizon Employee. As of the Transfer Date or such
later date as is specified in this Agreement (or such other date as may
otherwise be agreed in writing by and between Verizon and Idearc), all
Liabilities of the type and nature that would have been transferred to an Idearc
Plan or assumed by Idearc had such Delayed Transfer Employee been an Idearc
Employee as of the Distribution Date shall be assumed by Idearc or such other
member of the Idearc Group it shall designate (the “Designated Idearc
Subsidiary”). For purposes of determining the commitments, duties and
obligations of the Parties hereunder in respect of any such Delayed Transfer
Employee, such Employee’s Transfer Date shall be substituted for the
Distribution Date; provided that in no event shall the period of any commitment
regarding the benefits to be continued on behalf of such Delayed Transfer
Employee continue in effect beyond the date it would otherwise have expired if
his or her employment had transferred as of the Distribution Date.
Notwithstanding anything else contained herein to the contrary, to the extent
that Idearc allocates duties, responsibilities, obligations or Liabilities to a
Designated Idearc Subsidiary, Idearc guarantees the performance by such
Designated Idearc Subsidiary of such duties, responsibilities and obligations,
and guarantees payment in respect of any Liabilities, assigned to such
Designated Idearc Subsidiary.

(c) Non-Termination of Employment or Benefits. Except as otherwise expressly
provided herein, no provision of this Agreement or the Distribution Agreement
shall be construed to create any right, or accelerate any entitlement, to any
compensation

 

8



--------------------------------------------------------------------------------

or benefit whatsoever on the part of any employee employed by any member of the
Verizon Group or the Idearc Group. Without limiting the generality of the
foregoing, at no time shall the Distribution cause any employee of any member of
the Verizon Group or any Idearc Employee to be deemed to have incurred a
termination of employment or to have created any entitlement to any severance
benefits or the commencement of any other benefits under any Verizon Plan or any
of the Individual Agreements.

(d) No Right to Continued Employment. Nothing contained in this Agreement shall
confer on any employee of any member of the Verizon Group or any Idearc Employee
any right to continued employment. Except as specifically provided otherwise
herein, this Agreement shall not limit the ability of the Idearc Group to
change, at any time after the Distribution Date and in its sole discretion, an
Idearc Employee’s position, compensation or benefits for performance-related,
business or any other reasons or require any member of the Idearc Group to
continue the employment of an Idearc Employee for any particular period of time
after the Distribution Date, provided that Idearc shall bear all liability for
any such termination of employment or modification of terms and conditions of
employment following the Distribution Date with respect to Idearc Employees.

(e) Compensation and Benefits of Represented Employees. As of the Distribution
Date, the compensation, benefits, hours, terms and conditions of employment of
Represented Employees shall continue to be determined in accordance with the
applicable Idearc CBAs.

Section 2.2. Assumption of Liabilities.

(a) By Idearc. As of the Distribution Date, except as otherwise expressly
provided for in this Agreement, Idearc shall or shall cause a Designated Idearc
Subsidiary or Idearc Plan to assume and agree to pay, perform, fulfill and
discharge, in accordance with their respective terms, all of the following,
regardless of when or where such Liabilities arose or arise or are incurred:

(i) all Liabilities to or relating to Idearc Individuals and their dependents
and beneficiaries, to the extent relating to, arising out of or resulting from
employment with any member of the Verizon Group on or prior to the Distribution
Date;

(ii) all Liabilities under any Individual Agreement relating to any Idearc
Individual; and

(iii) all other Liabilities relating to, or arising out of, or resulting from
obligations, liabilities, and responsibilities expressly assumed or retained by
a member of the Idearc Group or an Idearc Plan pursuant to this Agreement or the
Distribution Agreement.

 

9



--------------------------------------------------------------------------------

In addition, as of each applicable Transfer Date (or such later date as may be
agreed upon by the Parties), Idearc or a Designated Idearc Subsidiary shall
assume all of the Liabilities outlined in (i), (ii), and (iii) above with
respect to each Delayed Transfer Employee.

(b) By Verizon. Notwithstanding Section 2.2(a), Verizon shall or shall cause the
applicable Verizon Plan or Verizon Group member to agree to retain, pay,
perform, fulfill and discharge all of the following:

(i) all Liabilities to or relating to Retained Employees and their dependents
and beneficiaries, to the extent relating to, arising out of or resulting from
former, present, or future employment with the Verizon Group;

(ii) all Liabilities to or relating to VIS VMPP DVPs and their dependents and
beneficiaries, to the extent relating to, arising out of or resulting from
former, present, or future employment with the Verizon Group;

(iii) all Liabilities with respect to Outstanding Awards; and

(iv) all Liabilities under the EDP or IDP.

Section 2.3. Reimbursement.

(a) By Idearc. From time to time after the Distribution, Idearc shall promptly
reimburse Verizon, but in no event more than fifteen business days after
delivery by Verizon of an invoice therefor containing reasonable substantiating
documentation of such costs and expenses, for the cost of any obligations or
Liabilities that Verizon elects to, or is compelled to, pay or otherwise
satisfy, that are or that pursuant to this Agreement have become, the
responsibility of Idearc or any Idearc Designated Subsidiary.

(b) By Verizon. From time to time after the Distribution, Verizon shall promptly
reimburse Idearc, but in no event more than fifteen business days after delivery
by Idearc of an invoice therefor containing reasonable substantiating
documentation of such costs and expenses, for the cost of any obligations or
Liabilities that Idearc elects to, or is compelled to, pay or otherwise satisfy,
that are or that pursuant to this Agreement have become, the responsibility of
Verizon.

Section 2.4. Indemnification.

(a) Idearc shall indemnify, defend and hold harmless the Verizon Indemnitees
from and against all Indemnifiable Losses arising out of or due to (i) the
failure of any member of the Idearc Group to pay or satisfy any Idearc
Liabilities, (ii) any other breach of the duties or obligations of any member of
the Idearc Group, as set forth in this Agreement, or (iii) any untrue statement
or alleged untrue statement of a material fact or

 

10



--------------------------------------------------------------------------------

omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements herein not misleading, in each case
to the extent relating to the Idearc Group.

(b) Verizon shall indemnify, defend and hold harmless the Idearc Indemnitees
from and against all Indemnifiable Losses arising out of or due to (i) the
failure of any member of the Verizon Group to pay or satisfy any Verizon
Liabilities (other than Verizon Liabilities which arise due to the failure of
any Idearc Group member or any Idearc Plan to satisfy any Idearc Liabilities),
(ii) any other breach of the duties and obligations of any member of the Verizon
Group, as set forth in this Agreement, or (iii) any untrue statement or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
herein not misleading, in each case except to the extent relating to the Idearc
Group.

Section 2.5. Procedures for Indemnification for Third-Party Claims.

(a) Verizon shall, and shall cause the other Verizon Indemnitees to, notify
Idearc in writing promptly after learning of any Third-Party Claim for which any
Verizon Indemnitee intends to seek indemnification from Idearc under this
Agreement. Idearc shall, and shall cause the other Idearc Indemnitees to, notify
Verizon in writing promptly after learning of any Third-Party Claim for which
any Idearc Indemnitee intends to seek indemnification from Verizon under this
Agreement. The failure of any Indemnitee to give such notice shall not relieve
any Indemnifying Party of its obligations under this Article II except to the
extent that such Indemnifying Party is actually prejudiced by such failure to
give notice. Such notice shall describe such Third-Party Claim in reasonable
detail considering the Information provided to the Indemnitee and shall indicate
the amount (estimated if necessary) of the Indemnifiable Loss that has been
claimed against or may be sustained by such Indemnitee.

(b) Except as otherwise provided in paragraph (c) of this Section 2.5, an
Indemnifying Party may, by notice to the Indemnitee and to Verizon, if Idearc is
the Indemnifying Party, or to the Indemnitee and Idearc, if Verizon is the
Indemnifying Party, within thirty (30) days after receipt by such Indemnifying
Party of such Indemnitee’s notice of a Third-Party Claim, undertake (itself or
through another member of the Group of which the Indemnifying Party is a member)
the defense or settlement of such Third-Party Claim, at such Indemnifying
Party’s own expense and by counsel reasonably satisfactory to the Indemnitee. If
an Indemnifying Party undertakes the defense of any Third-Party Claim, such
Indemnifying Party shall control the investigation and defense or settlement
thereof, and the Indemnitee may not settle or compromise such Third-Party Claim
without the prior written consent of the Indemnifying Party, except that such
Indemnifying Party shall not (i) require any Indemnitee, without its prior
written consent, to take or refrain from taking any action in connection with
such Third-Party Claim, or make any public statement, which such Indemnitee
reasonably considers

 

11



--------------------------------------------------------------------------------

to be against its interests, or (ii) without the prior written consent of the
Indemnitee and of Verizon, if the Indemnitee is a Verizon Indemnitee, or the
Indemnitee and of Idearc, if the Indemnitee is an Idearc Indemnitee, consent to
any settlement that does not include as a part thereof an unconditional release
of the relevant Indemnitees from liability with respect to such Third-Party
Claim or that requires the Indemnitee or any of its Representatives or
Affiliates to make any payment that is not fully indemnified under this
Agreement or to be subject to any non-monetary remedy. Subject to the
Indemnifying Party’s control rights, as specified herein, the Indemnitees may
participate in such investigation and defense, at their own expense. Following
the provision of notices to the Indemnifying Party, until such time as an
Indemnifying Party has undertaken the defense of any Third-Party Claim as
provided herein, such Indemnitee shall control the investigation and defense or
settlement thereof, without prejudice to its right to seek indemnification
hereunder.

(c) If an Indemnitee reasonably determines that there may be legal defenses
available to it that are different from or in addition to those available to its
Indemnifying Party which make it inappropriate for the Indemnifying Party to
undertake the defense or settlement thereof, then such Indemnifying Party shall
not be entitled to undertake the defense or settlement of such Third-Party
Claim; and counsel for the Indemnifying Party shall be entitled to conduct the
defense of such Indemnifying Party and counsel for the Indemnitee (selected by
the Indemnitee) shall be entitled to conduct the defense of such Indemnitee, in
which case the reasonable fees, costs and expenses of such counsel for the
Indemnitee (but not more than one such counsel (in addition to local counsel, if
any) reasonably satisfactory to the Indemnifying Party) shall be paid by such
Indemnifying Party, it being understood that both such counsel shall cooperate
with each other to conduct the defense or settlement of such action as
efficiently as possible.

(d) In no event shall an Indemnifying Party be liable for the fees and expenses
of more than one counsel for all Indemnitees (in addition to local counsel and
its own counsel, if any) in connection with any one action, or separate but
similar or related actions, in the same jurisdiction arising out of the same
general allegations or circumstances; provided, however, (i) if the Indemnitees
are individuals, (ii) the claims for which they are seeking indemnification are
covered under the Indemnifying Party’s directors and officers liability policy,
and (iii) the Indemnifying Party’s insurance carrier has agreed to pay fees and
expenses for multiple counsel, then the Indemnifying Party shall pay such fees
and expenses.

(e) If the Indemnifying Party undertakes the defense or settlement of a
Third-Party Claim, the Indemnitee shall make available to the Indemnifying Party
and its counsel all information and documents reasonably available to it which
relate to such Third-Party Claim, and otherwise cooperate as may reasonably be
required in connection with the investigation, defense and settlement thereof,
subject to the terms and conditions of a mutually acceptable joint defense
agreement.

 

12



--------------------------------------------------------------------------------

Section 2.6. Reductions for Insurance Proceeds and Other Amounts.

(a) The amount that any Indemnifying Party is or may be required to pay to any
Indemnitee pursuant to this Article II shall be reduced (retroactively or
prospectively) by (i) any insurance proceeds or other amounts actually recovered
from third parties by or on behalf of such Indemnitee in respect of the related
Indemnifiable Losses (net of all costs of recovery, including deductibles,
co-payments or other payment obligations) and (ii) any tax benefit actually
realized by the Indemnitee in respect of the related Indemnifiable Losses. The
existence of a claim by an Indemnitee for insurance or against a third party in
respect of any Indemnifiable Loss or the availability of potential tax benefits
shall not, however, delay or reduce any payment pursuant to the indemnification
provisions contained herein and otherwise determined to be due and owing by an
Indemnifying Party. The Indemnifying Party shall make payment in full of such
amount so determined to be due and owing by it and, if, and to the extent that,
there exists a claim against any third party (other than an insurer) in respect
of such Indemnifiable Loss, the Indemnitee shall assign such claim against such
third party to the Indemnifying Party. Any tax benefit actually received by an
Indemnified Party shall be paid over to the Indemnifying Party to the extent
such tax benefit relates to an Indemnifiable Loss for which indemnification has
already been received. Notwithstanding any other provisions of this Agreement,
it is the intention of the Parties hereto that no insurer or any other third
party shall be (i) entitled to a benefit it would not be entitled to receive in
the absence of the foregoing indemnification provisions or (ii) relieved of the
responsibility to pay any claims for which it is obligated. If an Indemnitee
shall have received the payment required by this Agreement from an Indemnifying
Party in respect of any Indemnifiable Losses and shall subsequently actually
receive insurance proceeds, tax benefits or other amounts in respect of such
Indemnifiable Losses, then such Indemnitee shall hold such insurance proceeds in
trust for the benefit of such Indemnifying Party and shall promptly pay to such
Indemnifying Party a sum equal to the amount of such insurance proceeds, tax
benefits or other amounts actually received, up to the aggregate amount of any
payments received from such Indemnifying Party pursuant to this Agreement in
respect of such Indemnifiable Losses.

Section 2.7. Contribution.

(a) If the indemnification provided for in this Article II is unavailable to, or
insufficient to hold harmless, any Indemnitee in respect of any Losses for which
indemnification is provided for herein, then the relevant Indemnifying Party
shall contribute to the Losses for which such indemnification is unavailable or
insufficient in such proportion as is appropriate to reflect the relative fault
of such Indemnifying Party and such Indemnitee in connection with the
circumstances which resulted in such Losses as well as any other relevant
equitable considerations.

(b) The relative fault of Verizon and Idearc shall be determined by reference
to, among other things, the Parties’ relative intent, knowledge, access to
information and

 

13



--------------------------------------------------------------------------------

opportunity to correct or prevent such statement or omission and whether any
such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
Verizon or by Idearc.

(c) Verizon and Idearc agree that it would not be just and equitable if
contribution pursuant to this Section 2.7 were determined by any method of
allocation which does not take account of the equitable considerations referred
to in Section 2.7(b). The aggregate amount of losses, liabilities, claims,
damages and expenses incurred by an Indemnitee and referred to in Sections
2.4(a) and 2.4(b) shall be deemed to include any legal or other expenses
reasonably incurred by such Indemnitee in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement or omission or alleged omission.

Section 2.8. Consequential Damages. In no event shall an Indemnifying Party be
liable for any Indemnitee’s special, punitive, exemplary, incidental,
consequential or indirect damages, or lost profits, whether based on contract,
tort, strict liability, other law or otherwise.

Section 2.9. Joint Defense and Cooperation. With respect to any Third Party
Claim in which both Verizon and Idearc are, or reasonably may be expected to be,
named as parties, or that otherwise implicates both Verizon and Idearc to a
material degree, the Parties shall reasonably cooperate with respect to such
Third Party Claim and maintain a joint defense in a manner that will preserve
applicable privileges.

ARTICLE III.

COLLECTIVE BARGAINING AGREEMENTS

Section 3.1. Continuity and Performance of Agreements. As of the Distribution
Date, the unions representing the employees of any Idearc Subsidiary will
continue to represent those employees for purposes of collective bargaining with
their respective employers, and the collective bargaining agreements between
those Idearc Subsidiaries and the unions representing their employees, which are
listed on Annex A (the “Idearc CBAs”), shall remain in effect. Any obligations
of any Verizon Group Member under the Idearc CBAs shall be the obligations of
and performed by Idearc or a Designated Idearc Subsidiary.

ARTICLE IV.

IDEARC PLANS GENERALLY

Section 4.1. Establishment of Idearc Plans. Idearc shall have adopted, or shall
have caused to be adopted, the following Idearc Mirror Plans, effective as of
the date

 

14



--------------------------------------------------------------------------------

specified below: (i) effective as of the Distribution Date, the Idearc Welfare
Plans, Idearc Savings Plans and the Idearc Union Pension Plan, and
(ii) effective as of the Split Date for such Idearc Mirror Plan, the Idearc
Management Pension Plan and the Idearc Excess Pension Plan. Idearc or an Idearc
Designated Subsidiary shall become the plan sponsor of, and from and after the
date of adoption of each Plan, shall have sole responsibility for each Idearc
Mirror Plan. Each Idearc Mirror Plans shall be substantially identical in all
material respects to the corresponding Verizon Plans as in effect immediately
prior to the adoption of such Idearc Mirror Plan.

Section 4.2. Terms of Participation by Idearc Individuals. Each of the Idearc
Mirror Plans shall be, with respect to Idearc Individuals who are participants
in such plan, in all respects the successors in interest to and shall recognize
all rights and entitlements as of the Close of the Distribution Date or the
Split Date, as applicable, under the corresponding Verizon Plan in which such
Idearc Individual participated prior to the Distribution Date or the Split Date
(or Transfer Date, as the case may be). Verizon and Idearc agree that Idearc
Individuals are not entitled to receive duplicative benefits from the Verizon
Plans and the Idearc Plans.

With respect to Idearc Individuals, each Idearc Mirror Plan shall provide that
all service, all compensation, and all other factors affecting benefit
determinations that, as of the Close of the Distribution Date, were recognized
under the corresponding Verizon Plan (for periods immediately before the Close
of the Distribution Date or the Split Date, as the case may be) shall receive
full recognition, credit, and validity and be taken into account under such
Idearc Mirror Plan to the same extent as though arising under such Idearc Mirror
Plan, except to the extent that duplication of benefits would result. All
beneficiary designations made by Idearc Individuals under the corresponding
Verizon Plan shall be transferred to and be in full force and effect under the
corresponding Idearc Mirror Plans until such beneficiary designations are
replaced or revoked by the Idearc Individual who made the beneficiary
designation.

Notwithstanding the foregoing in this Section 4.2, nothing in this Agreement
other than those provisions specifically set forth herein to the contrary shall
preclude Idearc (or, as applicable, any member of the Idearc Group) from
amending, merging, modifying, terminating, eliminating, reducing, or otherwise
altering in any respect any Idearc Plan; any benefit under any Plan or any
trust, insurance policy or funding vehicle related to any Idearc Plan.

Section 4.3. Transition Services. Verizon shall provide transition services to
Idearc Group with respect to the Idearc Mirror Plans and the Idearc Employees in
accordance with the Transition Services Agreement.

 

15



--------------------------------------------------------------------------------

ARTICLE V.

HEALTH AND WELFARE

Section 5.1. Assumption of Health and Welfare Plans.

(a) Verizon or one or more of its subsidiaries maintain health and welfare plans
for the benefit of eligible Verizon Employees and certain Former VIS Employees
including Former VIS Employees who have retired as of the Distribution Date (the
“Verizon Welfare Plans”). As of the Distribution Date, each person who is an
Idearc Individual on such date shall cease to be covered under the Verizon
Welfare Plans.

(b) Immediately after the Distribution Date, all Liabilities in respect of or
relating to such Idearc Individuals under the Verizon Welfare Plans shall cease
to be Liabilities of any member of the Verizon Group or the Verizon Welfare
Plans and any and all such Liabilities shall be assumed by Idearc or a
Designated Idearc Subsidiary and the Idearc Welfare Plans.

(c) Except for the FRP account balances described in Section 5.2(c), nothing in
this Agreement shall require Verizon, any Verizon Group member or any Verizon
Welfare Plan to transfer assets or reserves with respect to the Verizon Welfare
Plans to Idearc, any Idearc Group member or the Idearc Welfare Plans.

Section 5.2. Adoption of Health and Welfare Plans.

(a) Effective as of the Close of the Distribution Date, Idearc shall adopt or
shall cause to be adopted for the benefit of eligible Idearc Individuals, health
and welfare plans, including plans providing (i) executive life insurance and
(ii) active and post-retirement health, dental and life insurance benefits (the
“Idearc Welfare Plans”) that are substantially the same as the benefits provided
under the corresponding Verizon Welfare Plan in which such individuals
participate immediately prior to the Distribution Date (or, if applicable, the
appropriate Transfer Date).

(b) Terms of Participation in Idearc Welfare Plans. Idearc shall cause the
Idearc Welfare Plans to (i) waive all limitations as to preexisting conditions,
exclusions, service conditions and waiting period limitations, and any evidence
of insurability requirements applicable to any such Idearc Individuals other
than such limitations, exclusions, and conditions that were in effect with
respect to Idearc Individuals as of the Distribution Date, in each case under
the corresponding Verizon Welfare Plan and (ii) honor any deductibles,
out-of-pocket maximums and co-payments incurred by Idearc Individuals under the
corresponding Verizon Welfare Plan in satisfying the applicable deductibles,
out-of-pocket expenses or co-payments under such Verizon Welfare Plan for
calendar year 2006.

 

16



--------------------------------------------------------------------------------

(c) Transfer of FRP Assets. Verizon will make available to Idearc, not less than
five calendar days prior to the Distribution, a list of individuals who will
become Idearc Employees or Former VIS Employees as of the Distribution Date and
who are participants in the FRP (including those participating pursuant to an
election under COBRA, the “FRP Participants”), together with the elections made
prior to the Distribution Date with respect to such accounts through the
Distribution Date.

(i) Idearc shall take all actions necessary and legally permissible to ensure
that as of the Distribution Date, it includes the FRP Participants in any Idearc
Plan that constitutes a Code Section 125 plan and any flexible spending
arrangements thereunder (the “Idearc FSA”). Idearc shall further take all
actions necessary and legally permissible to amend the Idearc FSA to provide
that as of the Distribution Date and for the plan year in which the Distribution
Date occurs, but not for any specific time thereafter, (A) the FRP Participants
shall become participants in the Idearc FSA as of the beginning of the FRP’s
plan year and at the level of coverage provided under the FRP; (B) the FRP
Participants’ salary reduction elections shall be taken into account for the
remainder of the Idearc FSA plan year as if made under the Idearc FSA; and
(C) the Idearc FSA shall reimburse medical expenses incurred by the FRP
Participants at any time during the FRP’s plan year (including claims incurred
prior to the Closing Date but unpaid prior to the Closing Date), up to the
amount of the FRP Participants’ election and reduced by amounts previously
reimbursed by the FRP.

(ii) Verizon shall take all actions necessary and legally permissible to amend
the FRP to provide that the FRP Participants shall cease to be eligible for
reimbursements from the FRP as of the Distribution Date.

(iii) As soon as practicable following the Distribution Date, Verizon shall
transfer to Idearc and Idearc agrees to accept, those amounts which represent
the debit and credit balances under the FRP of the FRP Participants, and the
transfer of such amounts shall take into account on a net basis participants’
payroll deductions and claims paid through the Distribution Date. Verizon
represents and covenants that as of the Distribution Date it has properly
withheld from the pay of applicable FRP Participants all amounts in accordance
with their FRP elections.

Section 5.3. COBRA and HIPAA. As of the Close of the Distribution Date, Idearc
shall be responsible for administering compliance with the continuation coverage
requirements for “group health plans” under Title X of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), and the portability
requirements under the Health Insurance Portability and Accountability Act of
1996 with respect to Idearc Individuals and any of their dependents having
rights derived from such Idearc Individuals for the period after the Close of
the Distribution Date. Idearc shall assume or shall cause an Idearc Designated
Subsidiary to assume any Liabilities of Verizon and the

 

17



--------------------------------------------------------------------------------

Verizon Plans to provide COBRA coverage to any Idearc Individual and any of
their dependents who incurred a qualifying event under COBRA on or prior to the
Distribution Date and who is still eligible to receive such continuing coverage
as of or after the Distribution Date.

Section 5.4. Workers’ Compensation Claims. Effective as of the Distribution
Date, Idearc shall assume all Liabilities for Idearc Individuals related to any
and all workers’ compensation claims and coverage, whether arising under any law
of any state, territory, or possession of the U.S. or the District of Columbia
and Idearc or otherwise, shall be fully responsible for the administration of
all such claims; provided that Verizon shall either (i) transfer to or cause to
be transferred or allocated for the benefit of Idearc, a Designated Idearc
Subsidiary or Idearc Individuals an amount equal to the value of any assets (as
determined by Verizon in its sole discretion) set aside by Verizon prior to the
Distribution Date (including any reserves established under any contract
providing coverage against any such claims) for the payment of, or to meet the
obligations in respect of, any such workers’ compensation benefits or
obligations in respect of such Idearc Individuals or (ii) represent in writing
to Idearc that no such assets have been set aside. If Idearc is unable to assume
any such Liability or the administration of any such claim because of the
operation of applicable state law or for any other reason, Verizon shall retain
such Liabilities and Idearc shall reimburse and otherwise fully indemnify
Verizon for all such Liabilities, including the costs of administering the
plans, programs or arrangements under which any such Liabilities have accrued or
otherwise arisen. All reimbursement amounts shall be paid in accordance with the
procedure set forth in Section 2.3.

Section 5.5. Leave of Absence Programs. Idearc shall be responsible for the
administration and compliance of all leaves of absences and related programs
(including compliance with the Family and Medical Leave Act) affecting Idearc
Individuals for the period after the Close of the Distribution Date.

Section 5.6. Time-Off Benefits. The Idearc Group shall credit each Idearc
Employee with the amount of accrued but unused vacation time, sick time and
other time-off benefits (together the “Time-Off Benefits”) as such individual
had with the Verizon Group as of the Distribution Date and shall provide such
individuals with the same rights, benefits, and entitlements in respect to such
Time-Off Benefits as they were entitled to from the Verizon Group as of the
Distribution Date or Transfer Date, as the case may be.

ARTICLE VI.

PENSION PLANS

Section 6.1. Split of Verizon Plans. Prior to the Distribution Date and on such
Split Date as Verizon shall determine, Verizon shall (i) split the Verizon
Management

 

18



--------------------------------------------------------------------------------

Pension Plan (“VMPP”) into two separate stand alone plans, one of which (the
“Idearc Management Pension Plan”) shall be for the benefits of those individuals
who are participants in the VMPP and who become or are expected to become Idearc
Individuals as of the Distribution Date and (ii) split the Verizon Excess
Pension Plan (the “Excess Plan”) into two separate stand alone plans, one of
which (the “Idearc Excess Pension Plan”) shall be for the benefits of those
individuals who are participants in the Excess Plan and who become or are
expected to become Idearc Individuals as of the Distribution Date.

Section 6.2. Establishment of Pension Plans and Trusts.

(a) Idearc Management Pension Plan and Excess Plan. Effective as of the Split
Date, Idearc shall assume sponsorship of and adopt the Idearc Management Pension
Plan and the Idearc Excess Pension Plan. Effective as of the Distribution Date,
Idearc or a Designated Idearc Subsidiary shall assume sponsorship of and adopt
the Idearc Trust.

Idearc shall be responsible for taking or causing to be taken all necessary,
reasonable, and appropriate action to maintain and administer the Idearc
Management Pension Plan so that it qualifies under Section 401(a) of the Code
and the related trust thereunder is exempt from Federal income taxation under
Section 501(a) of the Code.

(b) Idearc Union Pension Plan and Trust. Effective as of the Distribution Date,
Idearc or a Designated Idearc Subsidiary shall establish a defined benefit
pension plan (the “Idearc Union Pension Plan”) and related trust to provide
retirement benefits to Idearc Individuals who are Represented Employees or
Former VIS Employees who were union represented and, in either case, as of the
Distribution Date participate in the Verizon Enterprises Management Pension Plan
(the “VEMPP”), the Verizon Pension Plan for New York and New England Associates
or the Verizon Pension Plan for Mid-Atlantic Associates. A Former VIS Employee
who is a participant in the VEMPP as of the Distribution Date shall be
considered union represented only if the employee was union represented on the
date the employee terminated employment and became a Former VIS Employee.

Idearc shall be responsible for taking or causing to be taken all necessary,
reasonable, and appropriate action to establish, maintain and administer the
Idearc Union Pension Plan so that it qualifies under Section 401(a) of the Code
and the related trust thereunder is exempt from Federal income taxation under
Section 501(a) of the Code.

Section 6.3. Assumption of Pension Plan Liabilities and Allocation of Interests
in the Verizon Pension Trusts.

(a) Assumption of Liabilities by Idearc Pension Plan. Subject to completion of
the Pension Plan Asset Allocation specified below, effective as of the Split
Date or the Distribution Date, as the case may be, all Liabilities to or
relating to persons who are

 

19



--------------------------------------------------------------------------------

Idearc Individuals on such Distribution Date or Split Date, as the case may be,
under the Verizon Pension Plans shall cease to be Liabilities of the Verizon
Pension Plans and shall be assumed in full and in all respects by the
corresponding Idearc Pension Plan. The “corresponding” plan shall be: (i) the
Idearc Union Pension Plan with respect to participants in the Verizon Pension
Plan for New York and New England Associates and the Verizon Pension Plan for
Mid-Atlantic Associates; (ii) the Idearc Management Pension Plan with respect to
participants in the VMPP; and (iii) either the Idearc Union Pension Plan or the
Idearc Management Pension Plan with respect to participants in the VEMPP, with
such determination being based on employment status (management or
union-represented) as of the Distribution Date for Idearc Employees and
employment status at termination of employment (management or union-represented)
for Former VIS Employees. Effective as of the Split Date all Liabilities to or
relating to persons who are Idearc Individuals on such Split Date under the
Excess Plan shall cease to be Liabilities of the Excess Plan and shall be
assumed in full and in all respects by the Idearc Excess Pension Plan. Idearc
shall be solely responsible for all ongoing rights of or relating to Idearc
Individuals for future participation in the Idearc Pension Plans and the Idearc
Excess Pension Plan.

(b) Calculation of Pension Plan Asset Allocation. As soon as practicable after
the Split Date, Verizon’s actuary shall calculate and certify the Pension Plan
Asset Transfer Amount for each Idearc Pension Plan as of the close of business
of the day immediately preceding the Split Date for the Idearc Management
Pension Plan and the close of business as of the Distribution Date for the
Idearc Union Pension Plan. Such amount shall be the amount required to be
transferred by Section 414(1) of the Code and the regulations thereunder for all
Idearc Individuals whose accrued benefits are transferred to an Idearc Pension
Plan pursuant to subsection (a) of this Section 6.3, determined using the
actuarial factors and assumptions set forth on Schedule 6.3(b). Within ten
(10) days after the date Verizon certifies to Idearc the Pension Plan Asset
Transfer Amount for each Idearc Pension Plan, Verizon’s actuary shall provide
Idearc’s actuary with a computer file containing the employee data and other
information needed to calculate the Pension Plan Asset Transfer Amount. If
Idearc’s actuary disagrees with the determination of a Pension Plan Asset
Transfer Amount, Idearc may, within thirty (30) days after receipt of such
computer file from Verizon, deliver a written notice to Verizon disagreeing with
such calculation and setting forth Idearc’s calculation of the Pension Plan
Asset Transfer Amount. The Parties shall, during the fifteen (15) days following
such delivery, negotiate in good faith to reach an agreement on the disputed
items or amounts in order to determine, as may be required, the amount of the
Pension Plan Asset Transfer Amount, which amount shall not be more than the
amount thereof shown in the calculations of Idearc’s actuary nor less than the
amount shown in the calculations of Verizon’s actuary. If the two actuaries are
unable to agree on the amount of the Pension Plan Asset Transfer Amount during
such fifteen (15)-day period, the Parties shall jointly select an independent
third actuary with whom none of the parties have a material relationship, whose
determination shall be binding on the Parties. The

 

20



--------------------------------------------------------------------------------

third actuary shall be directed to render a calculation of the Pension Plan
Asset Transfer Amount in accordance with the provisions of this Agreement as
promptly as practicable. Each of the Parties shall bear the fees, costs and
expenses of their respective actuaries, and the fees, costs and expense of the
third actuary shall be borne one-half by Verizon and one-half by Idearc.

(c) Transfer of Assets to Idearc Pension Trusts.

(i) As soon as practicable after and effective as of the Distribution Date,
Verizon shall cause to be transferred from the master trust established under
the Verizon Pension Plans (the “Verizon Trust”) to the master trust established
in respect of the Idearc Pension Plans (the “Idearc Trust”), an initial amount
of assets (the “Initial Asset Transfer”). The amount of the Initial Asset
Transfer shall be equal to 90% of the amount the enrolled actuary for such
Verizon Plan determines in good faith to be the approximate Pension Plan Asset
Transfer Amount as of the date of the Initial Asset Transfer.

(ii) As soon as practicable after the final calculation of each Idearc Plan’s
Pension Plan Asset Transfer Amount pursuant to Section 6.3(b), if such amount
exceeds the Initial Asset Transfer, Verizon will cause the applicable Verizon
Trust to transfer to the corresponding Idearc Trust (the “Final Asset Transfer”)
assets in an amount equal to the Pension Plan Asset Transfer Amount with respect
to such Idearc Plan less the sum of (A) the Initial Asset Transfer and (B) the
aggregate amount of benefit payments (the “Benefit Payments”) made by the
Verizon Pension Plan in respect of Idearc Individuals from and after the
Distribution Date. The amount determined under the preceding sentence shall be
increased or decreased, as the case may be, by the investment return on the
applicable amount determined in accordance with the Letter of Direction attached
hereto as Annex B. If the sum of the Initial Asset Transfer plus the Benefit
Payments exceeds the Pension Plan Asset Transfer Amount for an Idearc Pension
Plan, then the portion of the Idearc Trust relating to such plan shall return
such excess, increased or decreased by the investment return determined in
accordance with the Letter of Direction attached hereto as Exhibit A from the
date of the Initial Asset Transfer (or the date of the Benefit Payment, as the
case may be) to the date of return, to the portion of the Verizon Trust relating
to the corresponding Verizon Pension Plan.

(iii) The applicable investment return under subsection (c)(ii) above and the
identification of the types of assets (cash and/or other in-kind assets) to be
transferred from the Verizon Trust to the Idearc Trust in either the Initial
Asset Transfer or the Final Asset Transfer shall be determined in accordance
with the Letter of Direction attached hereto as Exhibit A.

 

21



--------------------------------------------------------------------------------

(iv) Under no circumstances shall Verizon or any Verizon Pension Plan be liable
to transfer any additional amount to Idearc or any Idearc Pension Plan or any
other Person or Governmental Authority in respect of the Liabilities transferred
to the Idearc Pension Plans pursuant to Section 6.3(a), including, but not
limited to, any circumstance under which any Person or Governmental Authority
states a claim to some portion or all of any Pension Plan Asset Transfer Amount.
Under no circumstances shall Verizon or the Excess Plan be liable to transfer
any amount to Idearc or the Idearc Excess Pension Plan or any other Person or
Governmental Authority in respect of the Liabilities transferred to the Idearc
Excess Pension Plan pursuant to Section 6.3(a).

Section 6.4. Continuation of Elections. As of the Split Date or the Distribution
Date, as the case may be, Idearc shall cause the Idearc Pension Plans and the
Idearc Excess Pension Plan to recognize and maintain all existing elections,
including, but not limited to, beneficiary designations, payment forms and other
rights of alternate payees under qualified domestic relation orders as were in
effect under the corresponding Verizon Pension Plan or Excess Plan, unless and
until changed or modified in accordance with the terms of the applicable plan or
otherwise in accordance with applicable law.

ARTICLE VII.

SAVINGS PLANS

Section 7.1. Establishment of the Idearc Savings Plan. Effective as of the
Distribution Date, Idearc shall establish, or cause to be established, three
defined contribution plans and trusts for the benefit of Idearc Individuals (the
“Idearc Savings Plans”) that are substantially similar to the Verizon Savings
Plans, so that each Verizon Savings Plan shall have one and only one
corresponding Idearc Savings Plan. Idearc shall be responsible for taking or
causing to be taken all necessary, reasonable, and appropriate action to
establish, maintain, and administer the Idearc Savings Plans so that each
qualifies under Section 401(a) of the Code and the related trusts thereunder are
exempted from Federal income taxation under Section 501(a)(1) of the Code.

Section 7.2. Assumption of Liabilities and Transfer of Assets.

(a) Effective as of the Distribution Date, but subject to the asset transfer
specified in Section 7.2(b) below, each Idearc Savings Plan shall assume and be
solely responsible for all Liabilities for or relating to Idearc Individuals
under the applicable Verizon Savings Plan. Idearc shall be solely responsible
for all ongoing rights of or relating to Idearc Individuals for future
participation (including the right to make contributions through payroll
deductions) in the Idearc Savings Plans.

(b) Effective as of the Distribution Date, Verizon shall cause the account
balances (including any outstanding loan balances) in the applicable Verizon
Savings

 

22



--------------------------------------------------------------------------------

Plan attributable to Idearc Individuals to be transferred in cash and in-kind
(including, but not limited to, participant loans and company stock), to the
corresponding Idearc Savings Plan, and Idearc shall cause each Idearc Savings
Plan to accept such transfer or accounts and underlying assets and, effective as
of the date of such transfer, to assume and to fully perform pay or discharge,
all obligations of the Verizon Savings Plans relating to the accounts of Idearc
Individuals (to the extent those assets related to those accounts are actually
transferred from a Verizon Savings Plan). The transfer shall be conducted in
accordance with Section 414(l) of the Code, Treasury Regulation
Section 1.414(l)-1, and Section 208 of ERISA.

ARTICLE VIII.

EQUITY BASED INCENTIVE AWARDS

Section 8.1. General Treatment of Outstanding Awards. Generally, Verizon shall
retain all Liabilities in respect of all stock based incentive compensation
awards granted to Idearc Individuals that are not part of any employee pension
benefit plan within the meaning of Section 3(3) of ERISA and that are
outstanding as of the Distribution Date (the “Outstanding Awards”).

Section 8.2. Outstanding Options. Each Outstanding Award that is an option in
respect of Verizon Common Stock granted under a Verizon Plan that is held by an
Idearc Individual as of the Distribution Date (each, an “Original Option”) shall
remain an option in respect of Verizon Common Stock subject to a Verizon Plan
(each, a “Remaining Option”). Subject to any limitation required to comply with
the provisions of Section 409A of the Code, each Remaining Option held by any
person who is or becomes an Idearc Employee on the Distribution Date shall vest
and become immediately exercisable upon the Distribution Date, and will remain
exercisable until the earlier of (i) 5 years following the Distribution Date or
(ii) the expiration of the stated term of the Original Option. The exercise
price and number of shares subject to each Remaining Option shall be adjusted
pursuant to the terms of the applicable Verizon Plan but in a manner consistent
with the requirements of Section 424 of the Code. As a result, the Remaining
Option shall be adjusted in accordance with clauses (A) and (B) below (to be
interpreted and applied in such a way as to minimize any adverse consequences
from any possible application of FAS 123R and Section 409A of the Code to such
conversions):

(a) the number of shares of Verizon Common Stock subject to such Remaining
Option shall be equal to the product of (x) the number of shares of Verizon
Common Stock subject to the corresponding Original Option immediately prior to
the Distribution Date and (y) the Verizon Share Ratio, with fractional shares
rounded down to the nearest whole share and

(b) the per-share exercise price of such Remaining Option shall be equal to the
product of (x) the per-share exercise price of the corresponding

 

23



--------------------------------------------------------------------------------

Original Option immediately prior to the Distribution Date and (y) the Verizon
Share Ratio, rounded up to the nearest whole cent.

Section 8.3. Treatment of Outstanding Verizon RSU and PSU Awards.

(a) Generally. Each individual who holds an Outstanding Award that is a
restricted stock unit (each, an “RSU”) or a Performance Share Unit (each, a
“PSU”) that relates to Verizon Common Stock and that was granted under a Verizon
Plan, shall continue to hold such RSU or PSU after the Distribution Date under
such Verizon Plan, provided that with respect to each such outstanding award,
there shall be credited on behalf of each holder thereof a dividend equivalent
amount equal to the opening cash value, on the day following the completion of
the Distribution, of the number of shares of Idearc Common Stock that would have
been distributed to such holders had each such RSU or PSU award been outstanding
shares of Verizon Common Stock.

(b) Deferral Elections. Each and every deferral election made by any Idearc
Employee with respect to any RSU or PSU shall be cancelled in order to avoid any
potential adverse taxation to the recipient thereof under Section 409A of the
Code.

(c) Performance Conditions/Board Approval. Notwithstanding anything else
contained herein to the contrary, nothing in this Section 8 shall be construed
or interpreted to modify, waive, eliminate or otherwise alter any performance
conditions required to be satisfied for an Idearc Employee or employee of any
member of the Verizon Group to become vested in any Outstanding Award
(including, but not limited to, any PSU). Moreover, any requirement for approval
by the Verizon Board or a duly authorized committee thereof of the level of
achievement against any such performance restrictions applicable to such
Outstanding Award shall continue to apply on the same basis as they did prior to
the Distribution Date.

(d) Vesting of PSUs. If the Distribution Date occurs on or prior to December 31,
2006, the 2004 PSUs held by Idearc Employees will vest on a pro-rated basis
based on the ratio of the period of the recipient’s employment with Verizon
through the Distribution Date to the 36-month period ending December 31, 2006.
If the Distribution Date occurs after December 31, 2006, the 2004 PSU award will
be payable in accordance with its terms, without regard to the spin-off of
Idearc. In either case, any payment in respect of the 2004 PSU award will be
made in the ordinary course during the first 75 days of the first quarter of
2007.

Any 2005 PSU or any Restricted Stock Unit granted by Verizon in the 2005
calendar year that is held by an Idearc Employee on the Distribution Date shall
immediately vest in full on the Distribution Date, and any 2006 PSU or any
Restricted Stock Unit granted by Verizon in the 2006 calendar year that is held
by an Idearc Employee shall immediately vest in full on the Distribution Date,
subject, if applicable, to the achievement of any applicable performance
criteria and the approval thereof by the

 

24



--------------------------------------------------------------------------------

Verizon Board or a duly authorized committee thereof. Each such award will be
paid in the ordinary course during the first 75 days of the first quarter of the
calendar year next following the end of the applicable performance period for
which, and subject to the extent to which, it is earned.

Any Outstanding Award that is a chairman’s award will be treated in
substantially the same manner and subject to substantially the same conditions
outlined above with respect to annual RSU grants (that is, each such chairman’s
award will be appropriately adjusted to reflect the distribution of Idearc, will
be deemed immediately vested on the Distribution Date and will be paid promptly
on the regularly scheduled payment date).

ARTICLE IX.

SHORT TERM INCENTIVES AND

SALES COMMISSION PROGRAMS

Section 9.1. Incentive and Commission Plans. All Liabilities relating to Idearc
Individuals under each Short Term Incentive Plan or Sales Commission Plan shall
cease to be Liabilities of the Verizon Group and shall be assumed in full and in
all respects by Idearc, as of the Distribution Date. If the Distribution Date
occurs prior to December 31, 2006, Idearc Group shall continue each Short Term
Incentive Plan and each Sales Commission Plan in effect as of the Distribution
Date, until December 31, 2006.

ARTICLE X.

DEFERRED COMPENSATION PLANS

Section 10.1. Generally. Verizon shall retain all Liabilities for any benefits
accrued by Idearc Individuals under the EDP and IDP.

Section 10.2. Vesting and Payout of Balances. All unvested account balances
under the EDP and IDP shall vest upon the Distribution Date. For purposes of the
EDP and IDP only, the Distribution Date shall be considered a separation event
and a termination of employment from the Verizon Group. Any Idearc Employee who
elected to receive a payout of an account balance upon a termination of
employment, shall be paid out such account in accordance with the terms of the
relevant plan. Notwithstanding the foregoing, any and all distributions from the
EDP and IDP shall, to the extent applicable, be administered in a manner
consistent with the provisions of Section 409A of the Code and the regulations
promulgated thereunder.

 

25



--------------------------------------------------------------------------------

ARTICLE XI.

CERTAIN TAX MATTERS

Section 11.1. Certain Tax Matters. Verizon and Idearc hereby agree that, for
purposes of social security, unemployment and other U.S. payroll taxes and to
the extent legally permissible, Idearc shall be treated as a successor employer
with respect to each Idearc Individual in the calendar year that contains the
Effective Date. In connection with the foregoing, the parties agree to follow
the “Alternative Procedures” set forth in Section 5 of Revenue Procedure
2004-53. The parties understand and agree that Idearc, as the successor
employer, shall assume the entire Form W-2 reporting obligations for such Idearc
Employees for the calendar year that contains the Effective Date, provided that
Verizon shall provide reasonable assistance to Idearc in completing such
reporting obligations.

ARTICLE XII.

GENERAL AND ADMINISTRATIVE

Section 12.1. Sharing of Information. Subject to any consents required or any
other restrictions imposed at law, Idearc and Verizon shall each provide to the
other Party and its agents and vendors all information as the other Party may
reasonably request to enable the requesting party to administer efficiently and
accurately each of its Plans and to determine the scope of, and to fulfill, its
obligations under this Agreement. Any information shared or exchange pursuant to
this Agreement shall be subject to the same confidentiality requirements set
forth in the Distribution Agreement.

Section 12.2. Cooperation. Each of the Parties hereto will use its commercially
reasonable efforts to promptly take, or cause to be taken, any and all actions
and to do, or cause to be done, any and all things necessary proper and
advisable under applicable laws and regulations to consummate the transactions
contemplated by this Agreement, including without limitation, adopting plans or
plan amendments. Each of the Parties hereto shall cooperate fully on any issue
relating to the transactions contemplated by this Agreement for which the other
Party seeks a determination letter or any other filing, consent, or approval
with respect to governmental authorities.

Section 12.3. Consent of Third Parties. If any provision of this Agreement is
dependent on the consent of any third party (such as a vendor) and such consent
is withheld, the Parties shall use their reasonable best efforts to implement
the applicable provisions of this Agreement to the full extent practicable. If
any provision of this Agreement cannot be implemented due to the failure of such
third party to consent, the Parties shall negotiate in good faith to implement
the provision in a mutually satisfactory manner. The phrase “reasonable best
efforts” as used in this Agreement shall not be

 

26



--------------------------------------------------------------------------------

construed to require the incurrence of any non routine or unreasonable expense
or liability or the waiver of any right.

Section 12.4. Survival. This Agreement shall survive the Distribution Date.

Section 12.5. Interpretation. Words in the singular shall be held to include the
plural and vice versa and words of one gender shall be held to include the other
genders as the context requires. The terms “hereof,” “herein,” and “herewith”
and words of similar import shall, unless otherwise stated, be construed to
refer to this Agreement as a whole (including all Exhibits hereto) and not to
any particular provision of this Agreement. The word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless the context otherwise requires or unless otherwise
specified. The word “or” shall not be exclusive.

Section 12.6. No Third Party Beneficiary.

(a) Nothing in this Agreement shall confer upon any person (nor any beneficiary
thereof) any rights under or with respect to any plan, program or arrangement
described in or contemplated by this Agreement and each person (and any
beneficiary thereof) shall be entitled to look only to the express terms of any
such plan, program or arrangement for his or her rights thereunder.

(b) Nothing in this Agreement shall create any right of any Person to object or
to refuse to assent to Idearc’s assumption of, succession to or creation of any
Individual Agreement, or other agreement or plan, program or arrangement
relating to employment, employment separation, severance or employee benefits,
nor shall this Agreement be construed as recognizing that any such rights exist.

(c) Nothing in this Agreement shall amend or shall be construed to amend any
plan, program or arrangement described in or contemplated by this Agreement.

Section 12.7. Notices. Any notice, demand, claim, or other communication under
this Agreement shall be in writing and shall be deemed given to a Party when
(a) delivered to the appropriate address by hand or by nationally recognized
overnight courier services (costs prepaid); (b) sent by facsimile with
conformation or transmission; (c) received or rejected by the addressee, if sent
by certified mail, return receipt requested, in each case to the following
addresses and facsimile numbers and marked to the attention of the person
designated below (or to such other address, facsimile number or person as a
party may designate by notice to the other Parties:

(a) If to Verizon, to:

Verizon

140 West Street, 29th Floor

 

27



--------------------------------------------------------------------------------

New York, NY 10007

Attn: EVP Human Resources

Fax # 908-766-3847

With Copies to:

Verizon

One Verizon Way, Building 5

Basking Ridge, NJ 07920

Attn: Vice President and Associate General Counsel – Benefits

Fax # (908) 630-0340

And

Verizon

One Verizon Way, VC54S404

Basking Ridge, NJ 07920

Attn: Philip Marx

Fax # 908-696-2067

And

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022-3902

Attn: Lawrence Cagney

Fax # 212-909-6836

 

  (b) If to Idearc, to:

Idearc Media Corp.

2200 West Airfield Drive

DFW Airport, TX 75261

Attn: William G. Mundy

Fax # 972-453-6829

With copies to:

 

28



--------------------------------------------------------------------------------

Fulbright & Jaworski, LLP

2200 Ross Avenue, Suite 2800

Dallas, Texas 75201

Attn: Glen Hettinger

Fax # 214-855-8200

Section 12.8. Governing Law; Jurisdiction. This Agreement and the legal
relations between the parties hereto shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflict of laws rules thereof to the extent such rules would require the
application of the law of another jurisdiction. The state or federal courts
located within the City of New York shall have exclusive jurisdiction over any
and all disputes between the parties hereto, whether in law or equity, arising
out of or relating to this agreement and the agreements, instruments and
documents contemplated hereby and the parties consent to and agree to submit to
the exclusive jurisdiction of such courts. Each of the Parties hereby waives and
agrees not to assert in any such dispute, to the fullest extent permitted by
applicable law, any claim that (i) such Party is not personally subject to the
jurisdiction of such courts, (ii) such party and such Party’s property is immune
from any legal process issued by such courts or (iii) any litigation or other
proceeding commenced in such courts is brought in an inconvenient forum.

Section 12.9. Waiver of Jury Trial. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

Section 12.10. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that, after the Distribution,
the parties shall be entitled to specific performance of the terms hereof to the
extent such terms impose obligations that are to be performed after the
Distribution, in addition to any other remedy at law or in equity.

Section 12.11. No Assignment; No Amendment; Counterparts. This Agreement may not
be assigned by either Party (except by operation of law) without the written
consent of the other, and shall bind and inure to the benefit of the Parties
hereto and their respective successors and permitted assignees. This Agreement
may not be amended or supplemented except by an agreement in writing signed by
Verizon and Idearc. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has caused its dully authorized officer to
execute this Agreement, as of the date first written above.

 

VERIZON COMMUNICATIONS INC.

/s/ John W. Diercksen

 

By:   John W. Diercksen Its:   Executive Vice President IDEARC INC.

/s/ Katherine J. Harless

 

By:   Katherine J. Harless Its:   President

 

30